Case 19-02603-JMC-13           Doc 36      Filed 09/03/20      EOD 09/03/20 09:20:38          Pg 1 of 3




                                  UNITED STATES BANKRUPTCY COURT

                                   SOUTHERN DISTRICT OF INDIANA

                                        INDIANAPOLIS DIVISION



IN RE:

MICHAEL MATTHEWS TRIMNELL                                                CASE NO: 19‐02603‐JMC‐13

DEBTOR



               TRUSTEE’S MOTION TO DETERMINE VALIDITY OF PAYMENT CHANGE
                              Claim #7 – Home Point Financial Corporation

         Comes now Ann DeLaney, Trustee herein, and moves the Court pursuant to
Fed.R.Bankr.P. 3002.1P for the entry of an order in this case determining the status of the monthly
mortgage payment as set forth in the Notice of Mortgage Payment Change (the Notice) filed by Home
Point Financial Corporation (Creditor) on August 10, 2020. In support of this Motion, Trustee states as
follows:

    1. Debtor filed Chapter 13 Bankruptcy on April 15, 2019. Included in debtor’s confirmed plan is a
       provision for Debtor’s post‐petition mortgage payments to be paid via Trustee conduit to her
       mortgage creditor.
    2. Creditor filed its Proof of Claim #7 (POC) on November 18, 2019. The POC showed the post‐
       petition monthly mortgage payment as $1,114.58, which was comprised of $818.30 in principal
       & interest and $296.28 in monthly escrow.
    3. Also specified in the POC was arrearage as of date of the petition of $8,739.92. Part of the
       arrearage calculation was an escrow deficiency of $1,434.58 and a projected escrow shortage of
       $1,282.64.
    4. On August 10, 2020, Creditor filed the first Notice since the POC was filed increasing the
       monthly payment to $1,243.30, an increase of $128.72. Per the Notice, the increase was directly
       attributable to the escrow portion of the payment that was increased from $296.28 to $425.00.
       No change was made in the interest rate.
    5. A review of the escrow analysis accompanying the Notice seems to indicate the timing of Hazard
       Insurance payments have been escalated to include two payments during the current 12‐month
       period when previous calculations only included one, which could alter escrow projections.
Case 19-02603-JMC-13            Doc 36      Filed 09/03/20       EOD 09/03/20 09:20:38            Pg 2 of 3




    6. The Trustee is requesting the basis of this large increase and the specific factors attributing to it
       especially since an escrow shortage is already being collected in the pre‐petition arrearage
       amount found on the Creditor’s POC and the Trustee questions the timing of Hazard Insurance.
       At this time, the accuracy of the Notice cannot be verified, and the increase cannot be
       determined to be warranted.


WHEREFORE, after providing the opportunity to object, your Trustee requests that this Court issue an
order determining the status of the monthly mortgage payment as set forth in the Notice filed August
10, 2020, by the Creditor, and, if applicable, direct Creditor to file an amended Notice and for such
further relief as the Court deems just.



                                                  Respectfully submitted,

Date: September 3, 2020                           /s/ Ann DeLaney
                                                  Ann DeLaney
                                                  PO Box 441285
                                                  Indianapolis, IN 46244
                                                  PH: 317/829‐7360
                                                  Fax: 317/829‐7369
                                                  E‐Mail: anndelaney341@trustee13.com
Case 19-02603-JMC-13           Doc 36     Filed 09/03/20      EOD 09/03/20 09:20:38          Pg 3 of 3




                                       CERTIFICATE OF SERVICE


        I do hereby certify that a copy of the forgoing Motion has been duly served upon the following
individuals, by electronic of United States mail, first class postage prepaid, on this date:
September 3, 2020


U. S. Trustee                           via electronic mail

Bushhorn Law Offices                    via electronic mail

Home Point Financial Corporation        11511 Luna Road, Suite 300, Farmers Branch, TX 75234

Michael Matthews Trimmel                8899 s 500 W, Columbus, IN 47201
